                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


LOUIS LEONA STAUNTON, JR.,                 )   Civ. No. 19-00408 JAO-RT
#A-0110394,                                )
                                           )   ORDER DISMISSING FIRST
               Plaintiff,                  )   AMENDED COMPLAINT WITH
                                           )   LEAVE GRANTED TO AMEND
        vs.                                )
                                           )
WARDEN THOMAS CORE CIVIC                   )
OF AMERICA S.C.C., et al.,                 )
                                           )
          Defendants.                      )
_____________________________

              ORDER DISMISSING FIRST AMENDED COMPLAINT
                   WITH LEAVE GRANTED TO AMEND

        Before the Court is pro se Plaintiff Louis Leona Staunton, Jr.’s, first

amended prisoner civil rights complaint (“FAC”) brought pursuant to 42 U.S.C.

§ 1983. Staunton alleges that Defendants Saguaro Correctional Center (“SCC”)1

Warden Thomas, the Halawa Correctional Facility (“HCF”) and its warden, Scott

Harrington, and Trans Core of America2 (collectively, “Defendants”), violated his




1
    SCC is a private prison located in Eloy, Arizona.
2
  Trans Core of America (“Trans Core”) is a private prisoner transportation
agency. See https://transcor.com.
civil rights during his transfer from SCC to Hawai‘i, when he fell from a bus upon

arrival at HCF.

      For the following reasons, the FAC is DISMISSED for failure to state a

colorable claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

Claims alleged against SCC Warden Thomas, HCF, and Trans Core of America

are DISMISSED with prejudice. All other claims are DISMISSED with leave to

amend on or before December 20, 2019.

                          I. STATUTORY SCREENING

      The court is required to screen all prisoner pleadings pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(a). Claims or complaints that are frivolous, malicious,

fail to state a claim for relief, or seek damages from defendants who are immune

from suit must be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.

2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

      Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

review as that used under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted). Under Rule

12(b)(6), a complaint must “contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,




                                           2
678 (2009) (internal quotation marks and citation omitted). A claim is “plausible”

when the facts alleged in the complaint would support a reasonable inference that

the plaintiff is entitled to relief from a specific defendant for specific misconduct.

See id. (citation omitted).

      Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short

and plain statement of the claim showing that the pleader is entitled to relief,’ in

order to ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678 (citation omitted). The “mere possibility of

misconduct,” or an “unadorned, the defendant-unlawfully-harmed me accusation”

falls short of meeting this plausibility standard. Id. at 678-79 (citations omitted);

see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

      To state a claim, a complaint must contain more than “a formulaic recitation

of the elements of a cause of action”; it requires factual allegations sufficient “to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted). “All that is required is that the complaint gives ‘the defendant

fair notice of what the plaintiff’s claim is and the ground upon which it rests.’”

                                           3
Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996) (quoting Datagate, Inc. v.

Hewlett Packard Co., 941 F.2d 864, 870 (9th Cir. 1991)).

      Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. If a claim

or complaint cannot be saved by amendment, however, dismissal with prejudice is

appropriate. See Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196

(9th Cir. 2013).

                                II. BACKGROUND

      In his original Complaint, Staunton alleged that his legs became entangled

with a poorly designed seat restraint as he exited a bus when he arrived at HCF

after his transfer from Arizona. See Compl., ECF No. 1. Staunton was unable to

break his fall, apparently because he was in restraints, and says that he was

substantially injured. Staunton was immediately taken to the Pali Momi Hospital

emergency room, where he was treated for his injuries. Staunton asserted this

incident was a “threat to safety,” and involved the denial of “medical care,” but he

failed to state when it occurred or what Defendants specifically did or failed to do

that violated his constitutional rights. See id.

                                           4
      On August 12, 2019, the Court dismissed Staunton’s Complaint for failure

to state a colorable claim for relief against any Defendant. See Order, ECF No. 4.

Staunton was given leave to amend to cure the deficiencies in his pleading, but

was cautioned that an amended pleading “must be complete in itself without

reference to any prior pleading.” Id. at 12.

      On September 5, 2019, Staunton filed the FAC. ECF No. 5. Although the

FAC is replete with legal arguments and conclusions, its factual allegations remain

sparse and it can only be understood with reference to the original Complaint.

Staunton again alleges that he fell exiting a Trans Core bus when he arrived at

HCF. Staunton states that this was an “unforseen safety issue,” id. at 5,3 “due to

the flawed design in the seatbelt restraints.” Id. at 12. He says it is “a possibility

that the straps was pre-tangled and twisted and overlooked, thinking it would

stretch out and right itself.” Id. at 16. He suggests that he was “[p]ossibly rushed

out of [the] bus by S.O.R.T. team members” and was “[u]nable to break his fall . . .

with no assistance from the nearest S.O.R.T. team member.” Id. at 12-13.

Staunton explains that he was denied adequate medical care because “Pali Momi




3
  The Court refers to the pagination assigned to filed documents by the Federal
Judiciary’s electronic case management system (CM/ECF).
                                           5
Emergency Doctors order pain medication such as percocets, [or] vicodin where as

H.C.F. medical care can only allow Tylenol with Cod[e]ine every 6 hrs.” Id. at 21.

      Staunton seeks injunctive relief, compensatory, and punitive damages.

                                III. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

right secured by the Constitution or laws of the United States was violated, and (2)

that the alleged violation was committed by a person acting under the color of

state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

      Section 1983 also requires an actual connection or link between a

defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377

(1976); May v. Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’

another to the deprivation of a constitutional right, within the meaning of section

1983, if he does an affirmative act, participates in another’s affirmative acts or

omits to perform an act which he is legally required to do that causes the

deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743

(9th Cir. 1978) (citation omitted). A plaintiff must allege that he suffered a

specific injury as a result of a particular defendant’s conduct and an affirmative

link between the injury and the violation of his rights.

                                          6
A.    Eleventh Amendment Immunity

      Staunton names Defendants in their official capacities only. “The Eleventh

Amendment bars suits for money damages in federal court against a state, its

agencies, and state officials acting in their official capacities.” Aholelei v. Dep’t of

Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation omitted). An

“official-capacity suit is, in all respects other than name, to be treated as a suit

against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (citation

omitted); see also Brandon v. Holt, 469 U.S. 464, 471-72 (1985); Larez v. City of

Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991). Such a suit “is not a suit against

the official personally, for the real party in interest is the entity.” Graham, 473

U.S. at 166 (emphasis omitted).

      Defendants named in their official capacities are subject to suit under

§ 1983 only “for prospective declaratory and injunctive relief . . . to enjoin an

alleged ongoing violation of federal law.” Oyama v. Univ. of Haw., Civ. No. 12-

00137 HG-BMK, 2013 WL 1767710, at *7 (D. Haw. Apr. 23, 2013) (quoting

Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir. 2005), abrogated on other grounds

by Levin v. Commerce Energy Inc., 560 U.S. 413 (2010)); see also Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 70-71 (1989).




                                            7
      First, neither HCF nor Trans Core, the transportation company that operated

the bus, are considered “persons” within the meaning of § 1983, and Staunton’s

vague claims against them are DISMISSED with prejudice.

      Second, Staunton’s claims for damages against Wardens Thomas and

Harrington as named in their official capacities fail to state a claim and are

DISMISSED with prejudice.

      Finally, Staunton’s transfer from SCC moots any claims for prospective

injunctive or declaratory relief that he might have stemming from his incarceration

there, and he does not allege an ongoing violation of federal law regarding his

claims that allegedly occurred at HCF. See Pride v. Correa, 719 F.3d 1130, 1138

(9th Cir. 2013) (citing Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991)).

Thus, Staunton fails to state a claim for damages or injunctive relief against all

Defendants in their official capacities, and these claims are DISMISSED with

prejudice.

C.    Eighth Amendment

      Even liberally construing Staunton’s allegations as naming Thomas and

Harrington in their individual capacities, he still fails to state a colorable claim for

relief against them, because he fails to show their personal involvement in his

claims or allege any facts that show they violated the Eighth Amendment pursuant

                                           8
to his accidental fall from the bus or the alleged denial of adequate medical care

thereafter.

      To prove a violation of the Eighth Amendment a plaintiff must “objectively

show that he was deprived of something ‘sufficiently serious,’ and make a

subjective showing that the deprivation occurred with deliberate indifference to

the inmate’s health or safety.” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir.

2010) (citation omitted). Deliberate indifference requires a showing that “prison

officials were aware of a ‘substantial risk of serious harm’ to an inmate’s health or

safety” and that there was no “‘reasonable’ justification for the deprivation, in

spite of that risk.” Id. (footnotes omitted) (quoting Farmer v. Brennan, 511 U.S.

825, 837, 844 (1994)). Officials may be aware of the risk because it is obvious.

See id. at 1152. Prison officials must take reasonable measures to guarantee the

safety of the inmates. Deliberate indifference requires a state of mind derived

from criminal recklessness; that is, “the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.” Farmer, 511 U.S. at 837; see Clem v.

Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009).

      “If a prison official should have been aware of the risk, but was not, then the

official has not violated the Eighth Amendment, no matter how severe the risk.”

                                          9
Toguchi v. Chung, 391 F.3d 1051, 1057, 1060 (9th Cir. 2004) (brackets omitted)

(quoting Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)).

Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t

is obduracy and wantonness, not inadvertence or error in good faith, that

characterize the conduct prohibited by the Cruel and Unusual Punishments

Clause.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

      1.     Supervisory Liability

      Staunton again names Thomas and Harrington based solely on their

positions as Wardens at SCC and HCF. As the Court informed him, their “general

responsibility for supervising the operations of a prison is insufficient to establish

[their] personal involvement” in his claims. Ouzts v. Cummins, 825 F.2d 1276,

1277 (8th Cir. 1987) (citation omitted). Staunton alleges nothing showing that

Thomas or Harrington knew that the bus’s allegedly faulty seatbelt restraints

posed an excessive threat to his safety, or that they had any connection to the

alleged denial of medical care that he received thereafter.

      To state a claim under § 1983, an “inmate[] must show that each defendant

personally played a role in violating the Constitution.” Hines v. Youseff, 914 F.3d

1218, 1228 (9th Cir. 2019) (footnote omitted). That is, a prison “official is liable

under § 1983 only if ‘culpable action, or inaction, is directly attributed to them.’”

                                          10
Id. (quoting Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011)). A supervisor is

liable “so long as ‘there exists either (1) his or her personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.’” Rodriguez v.

County of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018) (quoting Keates v.

Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018)). A “causal connection can be

established . . . by setting in motion a series of acts by others or by knowingly

refus[ing] to terminate a series of acts by others, which [the supervisor] knew or

reasonably should have known would cause others to inflict a constitutional

injury.” Starr, 652 F.3d at 1207-08 (alterations in original) (internal quotation

marks and citations omitted). A supervisor may “be liable in his individual

capacity for his own culpable action or inaction in the training, supervision, or

control of his subordinates; for his acquiescence in the constitutional deprivation;

or for conduct that showed a reckless or callous indifference to the rights of

others.” Keates, 883 F.3d at 1243 (quoting Starr, 652 F.3d at 1208).

                    a.    Claims against SCC Warden Thomas

      Staunton again fails to explain how SCC Warden Thomas is connected to or

responsible for his fall from a bus in Hawai‘i. Staunton was clearly not under

Warden Thomas’ control or custody when he arrived in Hawai‘i. He alleges no

                                          11
facts showing that Thomas subjectively knew of a threat to his safety posed by

poorly designed restraints on the Trans Core bus, and deliberately failed to act on

that threat. Nor does he explain how Thomas had any involvement in his medical

care in Hawai‘i after the fall. Staunton’s claims against Thomas simply strain

credulity and they are DISMISSED with prejudice, as further amendment is futile.

             b. Failure to Protect Claims against HCF Warden Harrington

      Staunton’s claims against Warden Harrington regarding his fall from the bus

again fail to state a claim for relief. First, Staunton does not allege when this

incident happened, which is necessary so that Harrington can determine (1)

whether the claim is timely; (2) who was involved in or has knowledge about the

incident; and (3) whether Staunton fully grieved the incident before bring suit as

required by 42 U.S.C. § 1997(e).4

      Second, requiring an inmate to descend stairs while he is wearing restraints,

without more, does not equate to a civil rights violation. See, e.g., Jones v.

Meddly, Case No. 1:17-cv-00109-SAB (PC), 2019 WL 3302358, at *8 (E.D. Cal.

July 23, 2019) (granting summary judgment on inmate’s deliberate indifference



4
  Staunton is not required to plead or prove that he exhausted his claims in his
pleading. See Jones v. Bock, 549 U.S. 199, 216 (2007). He must, however, allege
sufficient facts to allow a defendant to adequately respond and formulate a
defense. See Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8.
                                          12
claim that he fell descending metal steps while wearing restraints); Gray v. Warm

Springs Corr. Ctr., No. 2:13-cv-00901-RCJ-VCF, 2013 WL 4774632, at *4 (D.

Nev. Sept. 4, 2013) (dismissing prisoner’s claim because he “ple[d] no facts

indicating that any defendant was aware of an excessive risk that Plaintiff would

fall down the stairs, e.g., based on past incidents,” and noting that “even though

the risk of tripping naturally increases” when an inmate is shackled, it is not

deliberate indifference); Denton v. Bala, No. C 13-1374 SI (pr), 2013 WL

2931897, at *3 (N.D. Cal. June 13, 2013) (“[L]arge numbers of people regularly

climb and descend stairs without holding arm-rails, and large numbers of people

regularly climb and descend stairs with their arms restricted (e.g., by holding

packages, children, etc.) – all without falling,” and therefore, “requiring the

handcuffed inmate to descend a flight of stairs did not present an objectively

serious condition required for an Eighth Amendment claim.”); Curry v. Tilton, No.

C-07-0775 EMC (pr), 2012 WL 967062, at *14 (N.D. Cal. Mar. 21, 2012)

(“Requiring an inmate to descend stairs while in waist restraints does not deny him

the minimal civilized measure of life’s necessities.”).

      Staunton alleges nothing showing Warden Harrington’s personal

involvement in his fall from the bus. He does not assert that Harrington was aware

of the allegedly faulty design of the seatbelt restraints and therefore knew that they

                                          13
posed an excessive risk of harm to him or other inmates, and despite such

knowledge did nothing to prevent that risk. Staunton does not allege that other

inmates had fallen when exiting the bus, because of the seatbelts’ faulty design, or

for any other reason, that might have alerted Harrington to such danger.

      Although Staunton suggests that he may have been hurried from the bus, he

does not allege that Harrington was personally aware of this, or that he directed

the Trans Core “S.O.R.T. team” to hurry inmates off of the bus. He does not

explain how any HCF employee’s training was deficient, nor allege a policy that

Harrington implemented that subjected inmates to an excessive risk of serious

harm when they exited Trans Core’s buses. Staunton again fails to state a claim

showing that Warden Harrington was deliberately indifferent to his safety and this

claim is DISMISSED with leave to amend.

      2.     Alleged Denial of Medical Care

      To prevail on an Eighth Amendment claim predicated on the denial of

medical care, a plaintiff must show that: (1) he had a serious medical need; and (2)

the defendant’s response to the need was deliberately indifferent. See Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); see also Estelle v. Gamble, 429 U.S.

97, 106 (1976).




                                         14
      Staunton states that he was “immediately transported to the Pali Momi

Hospital emergency for stitches to treat the injury [he] sustained from that fall.

(shots given for numbing).” FAC, ECF No. 5, at 13. He now alleges that his

medical care claim is based on his assertion that Pali Momi doctors would have

prescribed him percocet or vicodin, but the HCF medical unit only allows Tylenol

with codeine.

      First, Staunton again alleges no facts showing Harrington’s personal

involvement in his medical care or the type of medication that he was prescribed

by HCF physicians.

      Second, even accepting that Pali Momi physicians may have prescribed

Staunton different medication than what he later received at HCF, and this is not

explicit, a disagreement between Staunton and HCF’s medical providers, or

between the Pali Momi doctors and HCF doctors regarding the medication

Staunton required does not state a claim under § 1983. See Snow v. McDaniel,

681 F.3d 978, 987 (9th Cir. 2012), overruled in part on other grounds, Peralta v.

Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014). Rather, a plaintiff “must show

that the course of treatment the [HCF] doctors chose was medically unacceptable

under the circumstances and that the defendants chose this course in conscious

disregard of an excessive risk to [Staunton’s] health.” Snow, 681 F.3d at 988

                                          15
(internal quotation marks and citation omitted). Staunton alleges no facts showing

that the HCF medical unit failed to respond to his pain, or that they prescribed him

Tylenol with codeine knowing that it posed an excessive risk to his health or was

ineffective for his condition.

      Staunton’s claim that Warden Harrington, or any individual at HCF, denied

him adequate medical care with deliberate indifference to his health or safety fails

to state a claim and is again DISMISSED with leave granted to amend.

                             IV. LEAVE TO AMEND

      Because it is possible that Staunton can plausibly allege sufficient facts to

show that he was treated with deliberate indifference by someone when he arrived

at HCF and fell from the bus, and in the provision of medical care thereafter, he

may file an amended pleading correcting the deficiencies in those claims that are

dismissed without prejudice on or before December 20, 2019.

      Staunton may not expand his claims beyond those already alleged or add

new claims, without explaining how any new claims relate to the claims alleged in

the original Complaint. The amended pleading must comply with the Federal

Rules of Civil Procedure and the Local Rules for the District of Hawaii,

particularly LR10.3, which requires that an amended complaint be complete in

itself without reference to any prior pleading. An amended complaint must be

                                         16
short and plain, yet it must provide sufficient facts to alert the defendant to its

allegations and to formulate a reply. It must also be submitted on the Court’s

prisoner civil rights form.

      Staunton is notified that an amended complaint supersedes the preceding

complaint; it must stand on its own without reference to any previous pleading.

See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

LR99.7.10. Defendants not renamed and claims not realleged in an amended

complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa County,

693 F.3d 896, 928 (9th Cir. 2012) (en banc). If Staunton fails to timely file an

amended complaint that cures the deficiencies in his claims that are noted in this

Order, this action may be automatically dismissed and may count as a “strike”

under 28 U.S.C. § 1915(g).5




5
  28 U.S.C. § 1915(g) bars a civil action by a prisoner proceeding in forma
pauperis,

      if the prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the
      United States that was dismissed on the grounds that it is frivolous,
      malicious, or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious physical
      injury.


                                           17
                                V. CONCLUSION

      (1) The First Amended Complaint is DISMISSED pursuant to 28 U.S.C.

§§ 1915(e)(2) & 1915A(b)(1). Claims alleged against Warden Thomas, Trans

Core of America, and the Halawa Correctional Facility are DISMISSED with

prejudice. Official capacity claims that seek damages against Warden Harrington,

and claims seeking prospective injunctive relief are DISMISSED with prejudice.

All other claims are DISMISSED with leave granted to amend.

      (2) Staunton may file an amended pleading on or before December 20,

2019. Failure to timely file an amended pleading that cures the deficiencies

discussed herein may result in dismissal of this action without further notice and

result in a strike pursuant to 28 U.S.C. § 1915(g).

      IN THE ALTERNATIVE, Staunton may voluntarily dismiss this action in

writing on or before December 20, 2019.

//

//

//

//




                                         18
         (3) The Clerk is DIRECTED to send Staunton a prisoner civil rights

complaint form so that he may comply with the directions of this Order if he elects

to file an amended complaint.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, November 15, 2019.




Staunton v.Dep’t of Public Safety, et al., No. 1:19 cv 00408 JAO RT; Scrng ‘19 Staunton19 408 jao (FAC 8A tripfrom bus)



                                                            19
